PER CURIAM:
These school cases involve public school systems in Bessemer, Birmingham, and Jefferson County, Alabama. The central issue in each case is whether the court-approved plan carrries out this Court’s directive that interim goals be established for achieving total faculty desegregation by 1970-71. In another matter before this Court, cases involving two of these same school districts (Jefferson County and Bessemer County) were consolidated for purposes of appeal on the broad question of ordering a revision of the desegregation plan by requiring student assignments on a basis other than freedom of choice. United States v. Jefferson County (Jefferson III), 5 Cir. 1969, 417 F.2d 834.
We reverse and remand the instant cases for further consideration in light of United States v. Montgomery County Board of Education, 1969, 395 U.S. 225, 89 S.Ct. 1670, 23 L.Ed.2d 263, and in light of the following recent decisions of this Court: Jefferson III; United States v. Choctaw County Board of Education, 5 Cir. 1969, 417 F.2d 838 [June 26, 1969]; Davis v. Board of Commissioners of Mobile County, 5 Cir. 1969, 414 F.2d 69 [June 3, 1969]; Hall v. St. Helena Parish School Board, 5 Cir. 1969, 417 F.2d 801 [May 28, 1969]; Adams v. Mathews, 5 Cir. 1968, 403 F.2d 181.
The mandate of this court shall issue immediately and will not be stayed pending petitions for rehearing or certiorari.
GODBOLD, Circuit Judge (specially concurring):
I concur in the result.